Greetings from Your Examiner
Dear applicant, my name is Sheree Brown, the patent examiner assigned to process your patent application. I understand you may not be familiar with the prosecution process and may have many questions. I want you to know that I look forward to work with you on this application and am here to provide help and answers. After reviewing this Office Action, please do not hesitate to contact me via telephone. My telephone number is 571-272-4229. If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours.
Examiner Remarks
This case is being examined in the “Pro se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. 
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application.  Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.  Please do not hesitate to contact the examiner of record at 571-272-4229 if you have any questions regarding this correspondence and/ or your response to the current office action.  
Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a 
The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant’s convenience, the examiner has included the link to the form for authorizing e-mail communications that may be used to provide the written authorization: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action cannot be submitted via email.

	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Application No.:16/773,976, filed on 01/27/2020.
This action is made NON-FINAL.
Specification
The disclosure is objected to because of the following informalities: The contents of the Specification is missing the Brief Summary of the Invention section.
 (h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
Appropriate correction is required.
Claim Objections
Claims 1-13 and 18-20 are objected to because of the following informalities:  
Claims 1 and 18 recites “accessing chunks of data identifying data elements”.  This claim limitation is missing a semi colon.  
Claims 7, 9 and 10 are missing periods. 
Claim 20 fails to include proper claim dependency.  In the interest of compact prosecution, the examiner will examine as if claim 20 depends upon independent claim 18.
The dependent claims are rejected for depending upon a rejected base claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 15 recites “determining, in chunks of data, data elements having zero values and having non- zero values”.  However, it is unclear to the examiner how exactly, the determination is made in this claim limitation and therefore the examiner renders this claim as indefinite.  The specification fails to provide additional language on how this determination is performed.  In the interests of compact prosecution, the examiner suggests for the Applicant to amend the claims to include clear language on how this determination is made or amend the claims to remove the indefinite language.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nurvitadhi, US Patent No.: 10,180,928.
Claim 1:
Nurvitadhi discloses a non-transitory computer-readable storage medium with an executable program stored thereon, wherein the program instructs one or more processors to perform a method for compressing and decompressing data based on sparsity (See Abstract & Figure 9 & Column 20, Lines 45-67), the method comprising the steps:
(“assigns fixed-size chunks of matrix data ” See Figure 9 & Column 20, Lines 45-67 & Column 32, Lines 40-55); 
using a mask (See Column 37, Lines 50-60 & Column 38, Lines 20-35) to identify a position of the data elements having zero values and a position of the data elements having non-zero values (See Column 6, Lines 1-10 & Column 6, Lines 30-50); 
and processing the data elements based on the mask (See Column 37, Lines 50-60 & Column 38, Lines 20-35) identifying the position of the data elements having zero values and the of the data elements having non-zero values (See Column 6, Lines 1-10 & Column 6, Lines 30-50).  
Claim 2:
Nurvitadhi discloses wherein the processing the data elements further comprises the steps of: determining, in chunks of data, data elements (“assigns fixed-size chunks of matrix data ” See Figure 9 & Column 20, Lines 45-67 & Column 32, Lines 40-55) having zero values and having non- zero values (See Column 6, Lines 1-10 & Column 6, Lines 30-50); accessing the mask (See Column 37, Lines 50-60 & Column 38, Lines 20-35) to identify a position of the data elements in the chunks of data having zero values and a position of the data elements in the chunks of data having non-zero values (See Column 6, Lines 1-10 & Column 6, Lines 30-50); removing the data elements in the chunks of data having zero values (See Column 6, Lines 1-10 & Column 6, Lines 30-50); packing the data elements having non-zero values (See Column 6, Lines 1-10 & Column 6, Lines 30-50) into the chunks to form compressed data; and storing the compressed data (See Column 28, Lines 10-30).  
Claim 3:
Nurvitadhi discloses wherein the processing the data elements further comprises the steps of: accessing compressed data stored in chunks of data (“assigns fixed-size chunks of matrix data” See Figure 9 & Column 20, Lines 45-67 & Column 32, Lines 40-55); adding zero-value data elements in positions in the chunks of data according to the mask to form uncompressed data (See Column 6, Lines 1-10 & Column 6, Lines 30-50); and storing the uncompressed data (See Column 28, Lines 10-30).  
Claim 4:
Nurvitadhi discloses in which the processing further comprises the step of decompressing the data elements (See Column 28, Lines 10-30).  
Claim 5:
Nurvitadhi discloses in which the processing comprises the step of compressing the data elements (See Column 28, Lines 10-30).  
Claim 6:
Nurvitadhi discloses remapping, using a remapping table, an address of a block of data elements to new address (See Column 26, Lines 35-50).  
Claim 7:
Nurvitadhi discloses aggregating compressed chunks of data into a block of chunks having a predetermined length (See Column 28, Lines 10-30).
Claim 8:
(See Column 28, Lines 10-30).  
Claim 9:
Nurvitadhi discloses in which the compressed data comprises a partial block of chunks having a predetermined chunk size (See Column 8, Lines 1-25).
Claim 10:
Nurvitadhi discloses in which the decompressed data comprises chunks having a predetermined chunk size (“assigns fixed-size chunks of matrix data” See Column 32, Lines 45-55).
Claim 11:
Nurvitadhi discloses in which the chunks of data are separated from a block (“a matrix can be separately processed/operated upon in “blocks” (or “chunks”)” See Column 7, Lines 60-67).  
Claim 12:
Nurvitadhi discloses in which the compressed data is stored in memory, the memory comprising one or more of SRAM, DRAM, and MRAM (See Figure 39, Item 3930 & Column 18, Lines 55-65 & Column 45, Lines 45-55 & Column 46, Lines 30-40).  
Claim 13:
Nurvitadhi discloses forming a C2C (chip-to- chip) interconnect using a C2C mesh (See Figure 39 & Column 45, Lines 35-40).  
Claims 14-16:
Claims 14-16 are rejected on the same basis as claims 1-3.  
Claim 17:
Nurvitadhi discloses at least one selected from a CPU, a GPU and an accelerator (See Column 10, Lines 55-60).  
Claims 18-20:
Claims 18-20 are rejected on the same basis as claims 1-3.  
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070198621 involves a sparse matrix processing system and method which uses sparse matrices that are compressed to reduce memory traffic and improve performance of computations using sparse matrices.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        January 13, 2022